OMNIBUS AMENDMENT AND AGREEMENT
THIS OMNIBUS AMENDMENT No. 2, dated as of October 1, 2007 (this “Amendment No.
2”), is entered into by and among Cofina Funding, LLC (the “Issuer”), Cofina
Financial, LLC (the “Servicer” , Bank Hapoalim B.M. (the “Funding Agent”) and
U.S. Bank National Association, as Trustee (in such capacity, the “Trustee”) and
as Custodian (in such capacity, the “Custodian”), in each of the capacities in
which they appear in the Agreements (defined below). Capitalized terms used but
not defined herein have the meanings provided in the Indenture (defined below).
RECITALS
A. Reference is hereby made to (i) that certain Base Indenture, dated as of
August 10, 2005 (the “Base Indenture”), between the Issuer and the Trustee, and
that certain Series 2005-B Supplement, dated as of November 18, 2005 (the
“Series 2005-B Supplement”) and together with the Base Indenture, the
“Indenture”), (ii) that certain Note Purchase Agreement, dated as of
November 18, 2005 (the “Note Purchase Agreement”), by and among the Issuer, the
Funding Agent and the financial institutions from time to time party thereto as
Committed Purchasers and (iii) that certain Omnibus Amendment, dated as of
May 11,2007 (the “First Omnibus Amendment”), by and among the Issuer, the
Servicer, the Funding Agent, the Trustee and the Custodian (collectively, the
documents referred to in clauses (i) (ii) and (iii) above, the “Agreements”).
B. The parties to the Agreements desire to enter into this Amendment No.2 to
increase the maximum facility amount available to the Issuer during certain
months as designated by the Issuer under the Agreements.
1. Amendment to Agreements. The “Maximum Funded Amount” (as defined in the Note
Purchase Agreement), the “Maximum Principal Amount” (as defined in the
Series 2005-B Supplement), the maximum aggregate principal amount of the Cofina
Variable Funding Asset-Backed Note, Series 2005-B, and any similar references or
definitions in the Agreements shall be $204,000,000.00, provided, that during
certain selected calendar months between the date hereof and September 30, 2008
(The “Annual Term”), the “Maximum Funded Amount,” the “Maximum Principal
Amount”, “the maximum aggregate principal amount of the Cofina Variable Funding
Asset-Backed Note, Series 2005-B, and any similar references or definitions in
the Agreements shall be $306,000,000.00 (the “Increased Amount”). The Issuer
shall have the right, upon five (5) Business Days prior written notice to the
Funding Agent and the Trustee, to select any calendar month during the Annual
Term as a month during which the Increased Amount shall apply, provided,
however, that the Issuer may make such selection and provide such notice for no
more than four designated calendar months during the Annual Term.
2. Closing Fee. The Issuer hereby covenants and agrees, on or prior to the date
this Amendment No. 2 is executed to pay to Voyager Funding Corporation a closing
fee in the amount of $80,000.00.

 



--------------------------------------------------------------------------------



 



3. Conditions Precedent. This Amendment No. 2 shall become effective as of the
date hereof when the Funding Agent shall have received an original counterpart
(or counterparts) of this Amendment No. 2 executed and delivered by each of the
parties hereto, or other evidence satisfactory to the Funding Agent of the
execution and delivery of this Amendment No. 2 by such parties.
4. Reaffirmation of Covenants Representations and Warranties. Upon the
effectiveness of this Amendment No. 2- each of the Issuer and the Servicer
hereby reaffirms all covenants. representations and warranties made in the
Agreements and agrees that all such covenants, representations and warranties
shall be deemed to have been remade as of the effective date of’ this Amendment
No. 2 (except for such representations and warranties that are limited by their
terms to an earlier date. in which case such representations and warranties
shall speak such date).
5. Representations and Warranties. Each of the Issuer and the. Servicer hereby
represents and warrants that (i) this Amendment No. 2 constitutes a legal. valid
and binding obligation of such Person. enforceable against it in accordance with
its terms. and (ii) upon the effectiveness of this Amendment No. 2. no Event of
Default shall exist under the Agreements.
6. Effect of Amendment. Except as expressly amended and modified by this
Amendment No. 2, all provisions of the Agreements shall remain in full force and
effect. After this Amendment No. 2 becomes effective, Al references in each of
the Agreements to this Agreement”, “hereof”. “herein”, or words of Similar
effect referring to such Agreement shall be deemed to be references to the
applicable Agreement as amended by this Amendment No. 2. This Amendment No. 2
shall not be deemed to expressly or impliedly waive, amend or Supplement any
provision of the Agreements other than as set Earth herein.
7. Counterparts. This Amendment. No. 2 may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
8. Governing Law. This Amendment No. 2 shall be governed by, and construed in
accordance with the law of the State of New York (without reference to its
conflict of law provisions other than Section 5-1401 of the New York General
Obligations Law).
9. Section Headings. The various headings of this Amendment No. 2 are inserted
for convenience only and shall not affect the meaning or interpretation of Ibis
Amendment No. 2 or the Agreements or any provision hereof or thereof
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be
executed by their respective officers thereunto duly authorized. as of the date
first above written.

                  COFINA FUNDING, LLC    
 
           
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  COFINA FINANCIAL, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                U.S. BANK NATIONAL ASSOCIATION,    
 
                as Trustee and Custodian    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BANK HAPOALIM B.M.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 